DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections

Claim 29 is objected to because of the following informalities:  line 1, change “method” to “process” to be consistent with the other pending claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The instant specification teaches only one example obtained from an unnamed red sweet potato Ipomoea batatas cultivar which comprises acylated pelargonidin-based anthocyanins as claimed.  Applicant’s specification indicates that they used an Ipomoea batatas which is red fleshed sweet potato and find that the main anthocyanins are pelargonidin-based anthocyanins, yet Shi et al. (Shi, Z., Bassa, I.A., Gabriel, S.L., Francis, F.J. 1992. “Anthocyanin Pigments of Sweet Potatoes-Ipomoea batatas. J. Food Sci. Vol. 57, pp. 755-757, 770) and Bassa et al. (Bassa, I.A., Francis, F.J. 1987. “Stability of Anthocyanins from Sweet Potatoes in a Model Beverage.” J. Food Sci. Vol. 52, pp. 1753-1754), also isolating acylated anthocyanins from red Ipomoea batatas sweet potatoes, state that the major anthocyanins recovered are peonidin-based anthocyanins.  See the Abstract of Shi et al. and Introduction of Bassa et al.  It is also noted that red fleshed potatoes that are Solanum tuberosum are reported in the prior art to contain primarily pelargonidin-based acylated anthocyanins, as well as have a hue value H and L* to meet the claimed ranges (Rodriguez-Saona, L.E., Guisti, M.M., Wrolstead, R.E. 1998. “Anthocyanin Pigment Composition of Red-fleshed Potatoes.” J. Food Sci. Vol. 63, pp. 458-465; Abstract; Table 4).
As further evidenced by Imbert et al. (Imbert, M.P., Seaforth, C.E., Williams, D.B. 1966. “The Anthocyanin Pigments of the Sweetpotato Ipomoea batatas (L.) Lam.” American Society for Horticultural Science. Vol. 88, pp. 481-485), Shi et al. and Bassa et al., the coloration of Ipomoea batatas (L.) Lam varies widely (Imbert et al. Introduction).  Shi et al. and Bassa et al. also show that the anthocyanin profiles of different red sweet potato Ipomoea batatas L. cultivars vary widely, and are different from the profile shown in the instant specification, for which no cultivar is listed.  Therefore, applicant is not considered to have support for obtaining the claimed anthocyanin composition from any red Ipomoea batatas sweet potato as claimed.
It is also unclear where one of ordinary skill would find the red-fleshed sweet potato Ipomoea batatas from which applicant derives their invention to provide primarily pelargonidin-based anthocyanins where the red fleshed Ipomoea batatas in the prior art are reported to provide primarily peonidin-based anthocyanins.
Case law holds that applicant’s specification must be “commensurately enabling [regarding the scope of the claims]” Ex Parte Kung, 17 USPQ2d 1545, 1547 (Bd. Pat. App. Inter. 1990). Otherwise undue experimentation would be involved in determining how to practice and use applicant’s invention. The test for undue experimentation is stated in Ex parte Forman, 230 USPQ 546, 547 (Bd. Pat. App. Inter. 1986) and In re Wands, 8 USPQ2d 1400, 1404 (Fed.Cir. 1988). Upon applying this test to claims 116-35, it is believed that undue experimentation would be required because:
	(a) The quantity of experimentation necessary is great since the process of claims 16-35 is conducted with an unspecified red sweet potato cultivar.  As evidenced by the Tian et al. and Lee et al., as well as Imbert et al., Bassa et al., Shi et al. and Rodriguez-Saona et al., different Ipomoea batatas plants are known to be different colors and comprise different acylated anthocyanin profiles, and red-fleshed Solanum tuberosum are known to have acylated anthocyanin profiles as claimed.  The instant specification provides no guidance as to what variety of Ipomoea batatas would have provided the acylated pelargonidin-based anthocyanins as claimed. 
	(b) There is limited direction or guidance presented for arriving at the claimed composition.  Again, where it is known that different varieties of Ipomoea batatas will have different acylated anthocyanin profiles, one of ordinary skill is provided no direction as to which variety to select to provide a composition as claimed.  For example, Bassa et al. extract roots of red sweet potato (Ipomoea batatas) using acidified water, which is how the anthocyanin extract of the instant invention is obtained, yet in Bassa et al. the anthocyanins are primarily peonidin-based anthocyanins having a hue value H greater than claimed.
	(c) There are a limited number of working examples concerning compositions to provide an amount of acylated pelargonidin-based anthocyanins as claimed.  Where applicant’s specification teaches the starting material only as “the red variety of Ipomoea batatas (L.) Lam,” it is considered that extensive experimentation is required to arrive at the claimed invention.  Further, given the wide variety of acylated anthocyanin content within different varieties of the same genus/species, there is no reasonable expectation that the claimed composition could be obtained from any sweet potato, or even other varieties of red Ipomoea batatas.
In light of the above factors, it is seen that undue experimentation would be necessary to make and use the invention of claims 16-35.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 31 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 31 claims the process of claim 40.  However, there is no claim 40 in the instant application.  For purposes of examination, claim 31 will be considered to limit the dry matter of the concentrate of claim 30.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKKI H. DEES whose telephone number is (571)270-3435. The examiner can normally be reached M-F 9-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nikki H. Dees/						Nikki H. DeesPrimary Examiner, Art Unit 1791